SEAGATE TECHNOLOGY, INC. AND CONSOLIDATED SUBSIDIARIES, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Seagate Tech. v. CommissionerDocket No. 19447-97United States Tax Court1999 U.S. Tax Ct. LEXIS 64; September 2, 1999, Entered *64  For WILLIAM A. SCHMALZL, Counsel for Petitioners, Tax Court Bar No. SW0716. Chicago, IL.For JEFFERY A. HATFIELD, Spcial Trial Attorney, Tax Court Bar No. HJ1106, Laguna Niguel, CA.Thomas B. Wells, Judge.  Thomas B. WellsJUDGE WELLSDECISIONPursuant to the stipulation of the parties in this case, and incorporating herein the facts stipulated by the parties as the findings of the Court, it isORDERED AND DECIDED: That there is a deficiency in income tax for the taxable year ended June 30, 1991, in the amount of $ 3,298,009.00 and an overpayment in income tax for the taxable year ended June 30, 1991, in the amount of $ 2,444,865.23, which was paid on June 21, 1996, prior to the mailing of the notice of deficiency and for which amount a claim for refund could have been filed, under the provisions of I.R.C. § 6511(c), on June 27, 1997, the date of the mailing of the notice of deficiency, and that there is no addition to tax due from the petitioners pursuant to I.R.C. § 6662 for the taxable year ended June 30, 1991; andThat there is an overpayment in income tax for the taxable year ended June 30, 1992, in the*65  amount of $ 3,772,416.00, all of which was paid on June 21, 1996, prior to the mailing of the notice of deficiency and for which amount a claim for refund could have been filed under the provisions of I.R.C. § 6511(c), on June 27, 1997, the date of the mailing of the notice of deficiency, and, that there is no addition to tax due from the petitioners pursuant to I.R.C. § 6662 for the taxable year ended June 30, 1992; andThat there is an overpayment in income tax for the taxable year ended July 2, 1993, in the amount of $ 4,376,024.00, which amount was paid on June 21, 1996, prior to the mailing of the notice of deficiency and for which amount a claim for refund could have been filed, under the provisions of I.R.C. § 6511(c), on June 27, 1997, the date of the mailing of the notice of deficiency, and, that there is no addition to tax due from the petitioners pursuant to I.R.C. § 6662 for the taxable year ended July 2, 1993.Thomas B. WellsJudge.Entered: SEP 2 1999It is hereby stipulated that the Court may enter the foregoing decision in this case in accordance with the stipulation*66  of the parties submitted herewith.It is further stipulated that interest will be credited or paid as provided by law on any overpayment in tax due to petitioners.It is further stipulated that the deficiency determined in the foregoing decision does not take into account unassessed payments of tax, and that the deficiency and overpayments determined in the foregoing decision do not take into account any payments of interest, or interest due to the petitioners, including overpayment interest and overpaid deficiency interest.STUART L. BROWNChief CounselInternal Revenue ServiceDate: August 31, 1999Date: August 30, 1999UNITED STATES TAX COURTSEAGATE TECHNOLOGY, INC. AND CONSOLIDATED SUBSIDIARIES, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Docket No. 19447-97JUDGE WELLSSTIPULATION1991It is hereby stipulated that the following statement shows the petitioners' income tax liability for the taxable year ended June 30, 1991:Tax Liability:$ 14,182,111.00Tax assessed and paid:  (listed by assessment date)Tax on return$ 4,266,853.80June 17, 1997$ 7,661,361.00Total$ 11,928,214.80AbatementJune 22, 1992$ (1,044,112.80)Total Assessments$ 10,884,102.00Deficiency to be assessed:$ 3,298,009.00Payments of Tax:September 15, 1991(Statutory date)$ 250,000.00September 15, 1991$ 250,000.00September 15, 1991$ 1,750,000.00September 15, 1991$ 556,573.00September 15, 1991$ 250,000.00March 13, 1992$ 166,168.00August 10, 1994$ 6,926,035.00May 15, 1995$ 1,180,362.00June 21, 1996$ 4,224,048.00June 21, 1996$ 1,010,132.00June 21, 1996$ 63,658.23Total$ 16,626,976.23*67  Less Refunds or Credits: 0.00Total Payments of Tax:$ 16,626,976.23Overpayment due petitionersafter deficiencyto be assessed$ 2,444,865.23I.R.C. §§ 6512(b)(3)(B) and 6511(c)Return filed March 17, 1992 pursuant toan extension granted for filing thereturn from September 15, 1991 toMarch 17, 1992No claim filedAgreement executed February 15, 1994(extending the statutory period toJune 30, 1997)Notice of deficiency mailedJune 27, 1997It is further stipulated that the 1991 deficiency determined above does not take into account unassessed payments of tax, and that the deficiency and overpayment determined above do not take into account any payments of interest, or interest due to petitioners including overpayment interest and overpaid deficiency interest.It is further stipulated that for 1991 the petitioners remitted to the respondent payments of tax and interest on the following dates in the following aggregate amounts (which amounts include the 1991 payments described above):DateAmountSeptember 15, 1991(due date of 1991 return)$ 3,056,573.00March 13, 1992$ 166,168.00June 22, 1992$ 8,239.90August 31, 1992$ 79.78August 10, 1994$ 9,470,858.08May 15, 1995$ 1,587,517.00June 21, 1996$ 7,793,974.23*68  It is further stipulated that no refunds and/or allowances of 1991 tax and interest were made to petitioners.1992It is hereby stipulated that the following statement shows the petitioners' income tax liability for the taxable year June 30, 1992:Tax Liability:$ 32,797,525.00Tax assessed and paid:$ 36,697,704.50 (listed by assessment date)Assessed on return$ 21,288,829.50May 24, 1993$ 11,750.00June 17, 1997$ 15,397,125.00Payments of Tax:September 15, 1992(Statutory date)$ 750,000.00September 15, 1992$ 12,000,000.00September 15, 1992$ 10,000,000.00August 10, 1994$ 1,323,056.00August 10, 1994$ 2,462,918.00May 15, 1995$ 1.00June 21, 1996$ 3,438,665.00June 21, 1996$ 8,044,721.00Total$ 38,019,361.00Less Refunds or Credits:September 15, 1993$ 1,449,420.00Total Payments of Tax:$ 36,569,941.00Overpayment:$ 3,772,416.00I.R.C. §§ 6512(b)(3)(B) and 6511(c)Return filed March 17, 1993 pursuant to  an extension granted for filing the  return from September 15, 1992 to  March 17, 1993.No claim filedAgreement executed February 15, 1994  (extending the statutory period to  June 30, 1997)Notice of deficiency mailed  June 27, 1997*69  It is further stipulated that the overpayment determined above does not take into account any payments of interest, or interest due to petitioners including overpayment interest and overpaid deficiency interest.It is further stipulated that for 1992 the petitioners remitted to the respondent payments of tax and interest on the following dates in the following aggregate amounts (which amounts include the 1992 payments described above):DateAmountSeptember 15, 1992(due date of 1992 return)$ 22,750,000.00August 10, 1994$ 4,911,368.75May 15, 1995$ 1,730.00June 21, 1996$ 15,520,455.00It is further stipulated that aggregate refunds and/or allowances of 1992 tax and interest were made to petitioners in the following amount and that such amount is inclusive and not in addition to the 1992 refunds and credits described above:DateAmountSeptember 15, 1993$ 1,449,420.001993It is hereby stipulated that the following statement shows the petitioners' income tax liability for the taxable year July 2, 1993:Tax Liability:$ 42,266,551.00Tax assessed and paid:$ 46,131,988.00 (listed by assessment date)Assessed on return$ 29,622,046.00June 17, 1997$ 16,509,942.00Payments of Tax:September 15, 1993(Statutory date)$ 5,750,000.00September 15, 1993$ 750,000.00September 15, 1993$ 1,449,420.00September 15, 1993$ 27,000,000.00August 10, 1994$ 8,969,283.00May 15, 1995$ 368,581.00June 21, 1996$ 2,068,709.00June 21, 1996$ 5,613,957.00Total:$ 51,969,950.00Less Refunds or Credits:April 4, 1994$ 5,327,375.00Total Payments of Tax:$ 46,642,575.00Overpayment:$ 4,376,024.00I.R.C. §§ 6512(b)(3)(B) and 6511(c)Return filed March 17, 1994 pursuant to  an extension granted for filing the  return from September 15, 1993 to  March 17, 1994No claim filedAgreement executed February 15, 1994  (extending the statutory period to  June 30, 1997)Notice of deficiency mailed  June 27, 1997*70  It is further stipulated that the overpayment determined above does not take into account any payments of interest, or interest due to petitioners including overpayment interest and overpaid deficiency interest.It is further stipulated that for 1993 the petitioners remitted to the respondent payments of tax and interest on the following dates in the following aggregate amounts (which amounts include the 1993 payments described above):DateAmountSeptember 15, 1993(due date of 1993 return)$ 34,949,420.00August 10, 1994$ 9,549,722.00May 15, 1995$ 431,241.00June 21, 1996$ 9,678,797.00It is further stipulated that aggregate refunds and/or allowances of 1993 tax and interest were made to the petitioners in the following amount and that such amount is inclusive and not in addition to the 1993 refunds and credits described above:DateAmountApril 4, 1994$ 5,327,375.00STUART L. BROWNChief CounselInternal Revenue ServiceDate: August 31, 1999Date: August 30, 1999CERTIFICATE OF SERVICEI hereby certify that on August 31, 1999, I caused the foregoing Decision and Stipulation to be served on the other parties to this*71  action by sending such copies to opposing counsel via United States Mail, postage prepaid, at the following address:Jeffrey A. Hatfield, Esq.Internal Revenue ServiceSouthern California District Counsel24000 Avila Road, Suite 4404Laguna Niguel, California 92677-0215Neville S. Hedley